                                          Case 4:19-cv-08025-HSG Document 34 Filed 09/15/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ROBERT EVANS,                                      Case No. 19-cv-08025-HSG
                                   8                    Plaintiff,                          ORDER GRANTING IN PART AND
                                                                                            DENYING IN PART
                                   9             v.                                         ADMINISTRATIVE MOTION TO
                                                                                            EXTEND THE DEADLINE TO FILE
                                  10     PRESIDIO TRUST,                                    OPPOSITION TO MOTION TO
                                                                                            DISMISS
                                  11                    Defendant.
                                                                                            Re: Dkt. Nos. 31, 32
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Pending before the Court is Plaintiff Robert Evan’s administrative motion to extend the

                                  15   deadline to file his opposition to Defendant Presidio Trust’s motion to dismiss. Dkt. Nos. 31, 32.

                                  16   Plaintiff explains that he needs further time to prepare his opposition given the complexity of the

                                  17   legal issues raised in the motion to dismiss. See Dkt. No. 31. Plaintiff thus requests that the Court

                                  18   extend the opposition deadline from September 18, 2020, to November 28, 2020. Id. at 2. The

                                  19   Court finds that some additional time is warranted under the circumstances, but finds no basis to

                                  20   extend the deadline by an additional ten weeks. This case has been pending since December 2019,

                                  21   Plaintiff has already had an opportunity to amend the complaint to address its deficiencies, and the

                                  22   pleadings are still not finalized. Accordingly, the Court GRANTS IN PART and DENIES IN

                                  23   PART the motion to extend the deadline: Plaintiff shall file his opposition to the motion to

                                  24   dismiss by October 16, 2020. The Court cautions Plaintiff that no further extensions of time will

                                  25   be granted.

                                  26          Plaintiff is encouraged to seek assistance at the Legal Help Center, which provides free

                                  27   information and limited-scope legal assistance to pro se litigants. More information about the

                                  28   Legal Help Center is provided at http://www.cand.uscourts.gov/legal-help. Remote appointments
                                          Case 4:19-cv-08025-HSG Document 34 Filed 09/15/20 Page 2 of 2




                                   1   may be scheduled either over the phone at (415) 782-8982 or by email at

                                   2   federalprobonoproject@sfbar.org.

                                   3          IT IS SO ORDERED.

                                   4   Dated: 9/15/2020

                                   5                                                 ______________________________________
                                                                                     HAYWOOD S. GILLIAM, JR.
                                   6                                                 United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
